           Case 1:19-cv-00096-TS Document 13 Filed 09/18/19 Page 1 of 2




Eric S. Olson (#11939)
EISENBERG CUTT KENDELL & OLSON
215 South State Street, Suite 900
Salt Lake City, Utah 84111
(801) 366-9100
(801) 350-0065 facsimile
eolson@eckolaw.com

Attorneys for Plaintiffs

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH NORTHERN DIVISION

 MCKENZIE HUFFAKER, personally, as
 guardian of JAXON HUFFAKER and                       NOTICE OF NON-OPPOSITION TO
 AUBREE HUFFAKER, and as personal                    MOTION TO DISMISS FOR LACK OF
 representative of the ESTATE OF PERRY                  PERSONAL JURISDICTION
 HUFFAKER AND SARAH HUFFAKER;
 CADEN HUFFAKER; LEROY
 HUFFAKER; KATHRYN HUFFAKER;                             Case No. 1:19-CV-00096 -TS - DBP
 GREG PAYNE; and CLAUDIA PAYNE,
                                                                  Judge: Ted Stewart
           Plaintiffs,
                                                           Magistrate Judge: Dustin B. Pead
 vs.

 EAGLE FUEL CELLS-ETC, INC. aka/dba
 EAGLE TECHNOLOGIES CO.

           Defendants.

       Plaintiffs, by and through counsel, hereby notify the Court and counsel that they do not

oppose Defendant’s motion to dismiss for lack of personal jurisdiction, so long as it is clear that

the dismissal is based solely on lack of personal jurisdiction over Defendant in the State of Utah,

and is without prejudice to Plaintiffs filing suit in another State where there is personal

jurisdiction over Defendant.

       DATED this 18th day of September, 2019.
          Case 1:19-cv-00096-TS Document 13 Filed 09/18/19 Page 2 of 2




                                             EISENBERG CUTT KENDELL & OLSON


                                             /s/ Eric S. Olson
                                             Eric S. Olson
                                             Attorney for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of September, 2019, a true and correct copy of the

foregoing NOTICE OF NON-OPPOSITION TO MOTION TO DISMISS FOR LACK OF

PERSONAL JURISDICTION was filed and served pursuant to URCP 5(b) by the method

indicated to the following:

        Scott D. Sweeney                                 X Court’s ECF System
        Wilson Elser Moskowitz                         _____ E-mail
        Edelman & Dicker, LLP                          _____ Facsimile
        1225 17th Street, Suite 2750                   _____ US Mail
        Denver, CO 80202                               _____ Hand Delivery
        Scott.sweeney@wilsonelser.com
        Attorneys for Defendants


        Kevin Geary                                      X Court’s ECF System
        William J. Katt                                _____ E-mail
        Wilson Elser Moskowitz                         _____ Facsimile
        Edelman & Dicker, LLP                          _____ US Mail
        740 N. Plankinton Avenue, Suite 600            _____ Hand Delivery
        Milwaukee, WI 53203
        kevin.geary@wilsonelser.com
        william.katt@wilsonelser.com
        Attorneys for Defendants




                                              /s/ Cheryl Miller
